ICJ_142_InterimAccord1995_MKD_GRC_2011-12-05_JUD_01_ME_03_EN.txt.                      712 	




                                   DISSENTING OPINION OF JUDGE XUE



                        To my deep regret, I dissent from the decision of the majority of the
                     Court to exercise jurisdiction in this case. Since the matter bears on treaty
                     interpretation and judicial propriety, I shall explain my position.



                               I. Relationship between Article 11, Paragraph 1,
                              and Article 5, Paragraph 1, of the Interim Accord

                        The dispute before the Court between the former Yugoslav Republic of
                     Macedonia (the Applicant) and Greece (the Respondent) over the name
                     of the Applicant involves a long history of negotiations between the Par‑
                     ties under the auspices of the United Nations. The Parties’ respective
                     positions on the name issue during that period, both before and after the
                     conclusion of the Interim Accord, constitute a substantial bulk of the evi‑
                     dence submitted to the Court. Any interpretation of the provisions of the
                     Interim Accord in relation to the name issue should give due consider‑
                     ation to the interim nature of the Accord and the ongoing negotiations
                     between the Parties aimed at the settlement of the name difference.

                        Under Article 21, paragraph 2, of the Interim Accord, “[a]ny difference
                     or dispute that arises between the Parties concerning the interpretation or
                     implementation of this Interim Accord may be submitted by either of
                     them to the International Court of Justice, except for the difference
                     referred to in Article 5, paragraph 1”. The “difference” referred to there
                     relates to the dispute between the Parties over the Applicant’s name, as
                     addressed in United Nations Security Council resolutions 817 (1993) and
                     845 (1993). The essential issue for the Court, therefore, in determining its
                     jurisdiction, is whether the Respondent’s disputed objection to the Appli‑
                     cant’s membership in the North Atlantic Treaty Organization (NATO) at
                     the 2008 Bucharest Summit relates to the interpretation or implementa‑
                     tion of Article 11, paragraph 1, of the Interim Accord, or whether it is an
                     issue precluded from the jurisdiction of the Court by virtue of Article 21,
                     paragraph 2, of that treaty.


                       In its Judgment in the case, the Court, in establishing its jurisdiction,
                     adopts a rather narrow interpretation of the term “difference” in ­Article 5,
                     paragraph 1. In that regard, paragraph 35 of the Judgment reads:


                     72




5 CIJ1026.indb 140                                                                                   20/06/13 08:42

                     713 	        application of interim accord (diss. op. xue)

                             “Resolutions 817 and 845 (1993) distinguished between the name
                          of the Applicant, in respect of which they recognized the existence of
                          a difference between the Parties who were urged to resolve that dif‑
                          ference by negotiation (hereinafter the ‘definitive name’), and the pro‑
                          visional designation by which the Applicant was to be referred to for
                          all purposes within the United Nations pending settlement of that
                          difference. The Interim Accord adopts the same approach and extends
                          it to the Applicant’s application to, and membership in, other inter‑
                          national organizations. Thus Article 5, paragraph 1, of the Interim
                          Accord requires the Parties to negotiate regarding the difference over
                          the Applicant’s definitive name, while Article 11, paragraph 1, imposes
                          upon the Respondent the obligation not to object to the Applicant’s
                          application to, and membership in, international organizations, unless
                          the Applicant is to be referred to in the organization in question dif‑
                          ferently than in resolution 817 (1993).”

                        The Court further takes the view that the “difference” referred to
                     therein, and which the Parties intended to exclude from the jurisdiction of
                     the Court, is the difference over the permanent name of the Applicant,
                     and not disputes regarding the Respondent’s obligation under Article 11,
                     paragraph 1.
                        It is based on this reading of Article 21, paragraph 2, of the Interim
                     Accord that the Court finds that any connection which a dispute may
                     have with the name difference is not sufficient to exclude that dispute
                     from the jurisdiction of the Court. The Court concludes that “[o]nly if the
                     Court were called upon to resolve specifically the name difference, or to
                     express any views on this particular matter, would the exception under
                     Article 21, paragraph 2, come into play” (Judgment, para. 37). Thus, the
                     “difference” under Article 5, paragraph 1, is reduced to the solution of the
                     final name, to be agreed on by the Parties at the end of the negotiations.
                     Such an interpretation treats Article 11, paragraph 1, and Article 5, para‑
                     graph 1, as entirely separate issues, with no substantive connection to
                     each other as regards the implementation of the Interim Accord. This
                     interpretation, in my view, is questionable.


                        Given the nature of the dispute between the Parties over the name issue
                     and the object and purpose of the Interim Accord, Article 11, para‑
                     graph 1, and Article 5, paragraph 1, constitute two of the key provisions
                     in the agreement.
                        The Court’s view on the scope of the term “difference” is, to a large
                     extent, determined by its reading of Article 11, paragraph 1, which pro‑
                     vides that:
                            “Upon entry into force of this Interim Accord, the Party of the
                          First Part [the Respondent] agrees not to object to the application by
                          or membership of the Party of the Second Part [the Applicant] in

                     73




5 CIJ1026.indb 142                                                                                   20/06/13 08:42

                     714 	        application of interim accord (diss. op. xue)

                          international, multilateral and regional organizations and institutions
                          of which the Party of the First Part is a member; however, the Party
                          of the First Part reserves the right to object to any membership
                          referred to above if and to the extent the Party of the Second Part is
                          to be referred to in such organization or institution differently than
                          in paragraph 2 of United Nations Security Council resolution 817
                          (1993).”

                        From the evidence before the Court, it is clear that the central issue of
                     the dispute between the Parties on this Article lies in the so‑called “dual
                     formula”, as allegedly pursued by the Applicant. In accordance with Arti‑
                     cle 11, paragraph 1, the Respondent agrees that, so long as the Applicant
                     is provisionally referred to as “the former Yugoslav Republic of Macedo‑
                     nia” for all purposes in international organizations, it is obliged not to
                     raise any objection to the application by or membership of the Applicant
                     in such international organizations. The conditional terms in the second
                     part of the clause, which allow the Respondent to raise objections, such
                     as “if and to the extent” and “be referred to in such organization or insti‑
                     tution”, however, are the subject of different interpretations by the Par‑
                     ties; they particularly disagree as to whether the Applicant may use its
                     constitutional name when referring to itself or when dealing with third
                     States in international organizations.


                        In the years after the conclusion of the Interim Accord, the Parties, in
                     maintaining their respective positions on the name issue, have consis‑
                     tently held different interpretations of the terms of Article 11, para‑
                     graph 1. As demonstrated by the evidence submitted by both Parties, the
                     Applicant has insisted on using its constitutional name when referring to
                     itself and when dealing with third States, while the Respondent has devel‑
                     oped a general pattern of protests against such use, alleging that it is a
                     breach of resolution 817 and of the Interim Accord.


                        The conclusion of the Interim Accord between the Parties, together
                     with Security Council resolutions 817 and 845, recognizes the legal inter‑
                     ests of both Parties in connection with the name issue. The temporary
                     arrangement in respect of the name difference, under Article 11, para‑
                     graph 1, provides a means of ending the impasse between the Parties over
                     the Applicant’s membership in international organizations. The ambigu‑
                     ity of the conditional terms in Article 11, paragraph 1, with regard to
                     whether, or to what extent, the Applicant’s constitutional name can be
                     used by the Applicant and third States in international organizations,
                     shows that the Interim Accord, as a temporary measure for maintaining
                     peace and good‑neighbourly relations both in the region and between the
                     Parties, requires a great deal of good faith and mutual trust from both

                     74




5 CIJ1026.indb 144                                                                                  20/06/13 08:42

                     715 	        application of interim accord (diss. op. xue)

                     Parties in its implementation. Such uncertainty can only be explained and
                     justified by the interim nature of the treaty and the pending settlement of
                     the name issue. Therefore, the implementation of Article 11, paragraph 1,
                     is intrinsically linked to the duty of the two Parties to settle the name
                     dispute through negotiations, as required by Article 5, paragraph 1. Any
                     issue relating to the negotiation process should fall within the scope of
                     Article 5, paragraph 1.


                        Resolution 817 and the Interim Accord originally envisaged, or at least
                     encouraged, a speedy settlement of the name difference between the
                     ­Parties. In the 13 years from the conclusion of the Interim Accord to
                     the 2008 Bucharest Summit, however, negotiations had still not come to
                     fruition. Meanwhile, tensions between the Parties over the dual‑name
                     practice, particularly the so‑called “dual formula”, were on the rise.


                        The so‑called “dual formula”, as revealed in the proceedings, refers to
                     the formula whereby, ultimately, the provisional name will be used only
                     between the Respondent and the Applicant, while the Applicant’s consti‑
                     tutional name is used with all other States. Although the Court rightly
                     concludes that, by virtue of Article 11, paragraph 1, the Applicant is not
                     precluded from using its constitutional name when referring to itself in
                     international organizations under resolution 817 and the Interim Accord,
                     such a “dual formula”, whose implication for the pending negotiations
                     does not seem immaterial, was obviously not contemplated by the Parties
                     when they concluded the Interim Accord. Furthermore, when such a for‑
                     mula is allegedly pursued intentionally, the matter clearly has a bearing
                     on the final settlement of the name issue. The question in the present case,
                     therefore, is in essence not about the Respondent’s position regarding the
                     Applicant’s membership in NATO under Article 11, paragraph 1, but
                     about the difference in the negotiation process.


                       In the Judgment, the Court states that:
                            “If the Parties had intended to entrust to the Court only the limited
                          jurisdiction suggested by the Respondent, they could have expressly
                          excluded the subject‑matter of Article 11, paragraph 1, from the grant
                          of jurisdiction in Article 21, paragraph 2.” (Para. 35.) 

                        This assumption is logical, but not persuasive. As stated above, the
                     terms of Article 11, paragraph 1, are not as certain as they sound. The
                     inherent ambiguity lies in the complexity of the name issue. This does not
                     mean that the Respondent could unilaterally invoke any excuse and block
                     at will the Applicant’s membership in an international organization. The
                     matter is subject to the determination of the Court, which decides whether

                     75




5 CIJ1026.indb 146                                                                                  20/06/13 08:42

                     716 	        application of interim accord (diss. op. xue)

                     it falls within its jurisdiction or not: in other words, whether it falls under
                     Article 11, paragraph 1, or Article 5, paragraph 1. In the present case,
                     without looking into the so‑called “dual formula”, it would be impossible
                     to examine fully the Respondent’s actions at the Bucharest Summit in
                     light of the object and purpose of the Interim Accord. If conducted, how‑
                     ever, such an examination would inevitably have to address the “differ‑
                     ence” under Article 5, paragraph 1, thereby going beyond the jurisdiction
                     of the Court.


                        The Court confines its examination to the act of objection by the
                     Respondent to the Applicant’s membership in NATO. In doing so, it
                     isolates Article 11, paragraph 1, from the context of the treaty as a
                     ­
                     whole, and from its object and purpose.
                        The intrinsic links between Article 11, paragraph 1, and the final settle‑
                     ment of the name dispute, the subject‑matter of Article 5, paragraph 1, is
                     unmistakeably confirmed by Mr. Nimetz, the Special Envoy of the United
                     Nations Secretary‑General, who was responsible for mediating the bilat‑
                     eral talks on the name issue for many years. In 2007, following an objec‑
                     tion by the Respondent to the use of the Applicant’s constitutional name
                     by the President of the General Assembly, who happened to be a national
                     of the Applicant, Mr. Nimetz was asked for his opinion on the incident.
                     In reply, he made the remark that “what happened in the General Assem‑
                     bly yesterday demonstrates why a permanent solution is needed”. This is
                     telling. What seems to be purely a question of Article 11, paragraph 1,
                     concerning the use of the Applicant’s name in an international organiza‑
                     tion, cannot be examined in isolation. Article 11, paragraph 1, cannot be
                     separated from Article 5, paragraph 1, when the settlement of the final
                     name is involved. Indeed, in my view, paragraphs 133‑138 of the Judg‑
                     ment touch on matters falling under Article 5, paragraph 1, of the Interim
                     Accord.




                                               II. Judicial Propriety

                        Even if, by a strict interpretation of Article 21, paragraph 2, the Court
                     finds that it has jurisdiction in the case, in my view there are still good
                     reasons for the Court to refrain from exercising it, since it bears on the
                     question of judicial propriety. As the Court pointed out in the Northern
                     Cameroons case, even if the Court, “when seised, finds that it has jurisdic‑
                     tion, the Court is not compelled in every case to exercise that jurisdiction.
                     There are inherent limitations on the exercise of the judicial function
                     which the Court, as a court of justice, can never ignore.” (Northern Cam‑
                     eroons (Cameroon v. United Kingdom), Preliminary Objections, Judgment,
                     I.C.J. Reports 1963, p. 29.)

                     76




5 CIJ1026.indb 148                                                                                     20/06/13 08:42

                     717 	       application of interim accord (diss. op. xue)

                        I agree with the Court’s position that the issue before it is not whether
                     NATO’s decision may be attributed to the Respondent, but rather
                     whether the Respondent has breached its obligation under the Interim
                     Accord as a result of its own conduct. The Court’s decision to pronounce
                     only on the lawfulness of the single act of the Respondent, and to reject
                     all the other submissions of the Applicant, renders the Judgment devoid
                     of any effect on NATO’s decision to defer its invitation to the Applicant
                     to become a member of NATO. In its reasoning for this decision, the
                     Court relies on two considerations, among others. First, it gives a narrow
                     construction of the Applicant’s request. It states in paragraph 50 of the
                     Judgment that: “The Applicant is not requesting the Court to reverse
                     NATO’s decision in the Bucharest Summit or to modify the conditions
                     for membership in the Alliance.” Notwithstanding that statement, the
                     Applicant, in its third submission, makes it clear that it is requesting the
                     Court to
                          “order that the Respondent immediately take all necessary steps to
                          comply with its obligations under Article 11, paragraph 1, of the
                          Interim Accord, and to cease and desist from objecting in any way,
                          whether directly or indirectly, to the Applicant’s membership of the
                          North Atlantic Treaty Organization . . .”.

                        From the proceedings, it is evident to the Court that the Applicant’s
                     major concern relates to NATO’s decision of “no settlement, no invita‑
                     tion”. As far as the Applicant’s membership in NATO is concerned, with
                     NATO’s decision unchanged, there are only two possible ways for the
                     Applicant to regain its status as a candidate for NATO: one is the settle‑
                     ment of the name issue between the Parties; the other is a reversal of
                     NATO’s decision. The Court’s declaratory Judgment is apparently
                     intended to eschew the latter.

                        The second consideration is a general one with regard to declaratory
                     judgments. As the Court explained in the Navigational and Related Rights
                     case, “[a]s a general rule, there is no reason to suppose that a State whose
                     act or conduct has been declared wrongful by the Court will repeat that
                     act or conduct in the future, since its good faith must be presumed”
                     (­Dispute regarding Navigational and Related Rights (Costa Rica v.
                     ­Nicaragua), Judgment, I.C.J. Reports 2009, p. 267, para. 150). Therefore,
                      the Court does not consider it necessary to order the Respondent, as
                      requested in the Applicant’s third submission, to refrain from any future
                      conduct that violates its obligation under Article 11, paragraph 1, of the
                      Interim Accord. Its pronouncement that the Respondent has breached its
                      obligation constitutes appropriate satisfaction.

                       With regard to declaratory judgments, the Court states in its jurispru‑
                     dence that such a judgment serves to ensure “recognition of a situation at
                     law, once and for all and with binding force as between the Parties; so

                     77




5 CIJ1026.indb 150                                                                                  20/06/13 08:42

                     718 	        application of interim accord (diss. op. xue)

                     that the legal position thus established cannot again be called in question
                     in so far as the legal effects ensuing therefrom are concerned” (Interpreta‑
                     tion of Judgments Nos. 7 and 8 (Factory at Chorzów), Judgment No. 11,
                     1927, P.C.I.J., Series A, No. 13, p. 20). In the present case, it is doubtful
                     that such a judgment would be able to fulfil that goal. In so far as NATO’s
                     decision remains valid, the Court’s decision will have no practical effect
                     on the future conduct of the Parties with respect to the Applicant’s mem‑
                     bership in that organization. In the Northern Cameroons case, the Court
                     stated that its decision “must have some practical consequence in the
                     sense that it can affect existing legal rights or obligations of the parties,
                     thus removing uncertainty from their legal relations” (case concerning the
                     Northern Cameroons (Cameroon v. United Kingdom), Preliminary Objec‑
                     tions, Judgment, I.C.J. Reports 1963, p. 34). That requirement does not
                     seem to have been met in the present case.
                        The above point leads me to a second aspect of the judicial function in
                     the settlement of international disputes, namely, the potential effect of the
                     Judgment on the negotiation process between the Parties. By virtue of the
                     Bucharest Declaration, the Parties’ obligations in respect of the Appli‑
                     cant’s application to and membership in NATO are no longer the same as
                     those under Article 11, paragraph 1, of the Interim Accord. In refraining
                     from granting the additional remedies requested by the Applicant, the
                     Court is apparently aware of the potential effect of its Judgment on the
                     negotiation process. Even so, the Court’s decision is still likely to be used
                     by the Parties to harden their positions in the negotiations.

                        Referring to the name issue, Mr. Nimetz pointed out in a press confer‑
                     ence, following a meeting with the negotiators of the two Parties on the
                     name issue in March 2008, “it’s a very important question for the
                     region . . . it affects the people of both countries and has a deep his‑
                     tory . . . it’s a very deep issue and a serious issue”. The Court could not
                     have failed to observe that an essential aspect of the case is that both Par‑
                     ties should negotiate and act in good faith, and that the current state of
                     affairs should not jeopardize the negotiation process. Under the Interim
                     Accord, and as also required by the Security Council resolutions, the Par‑
                     ties committed themselves to finding a solution to this name difference in
                     a speedy manner. The imposition of a solution by a third party, or any
                     direct or indirect involvement, even from this Court, is undesirable in this
                     regard. As the Court pointed out long ago,

                          “the judicial settlement of international disputes, with a view to which
                          the Court has been established, is simply an alternative to the direct
                          and friendly settlement of such disputes between the Parties; as con‑
                          sequently it is for the Court to facilitate, so far as is compatible with
                          its Statute, such direct and friendly settlement” (case of the Free Zones
                          of Upper Savoy and the District of Gex, Order of 19 August 1929,
                          P.C.I.J., Series A, No. 22, p. 13).

                     78




5 CIJ1026.indb 152                                                                                    20/06/13 08:42

                     719 	       application of interim accord (diss. op. xue)

                       While a speedy settlement of the name issue serves the best interests of
                     both Parties, this judicial exercise, in my view, might render a service
                     which is not conducive to the achievement of this objective.


                                                                     (Signed) Xue Hanqin.




                     79




5 CIJ1026.indb 154                                                                                20/06/13 08:42

